EXHIBIT 10.20

 

[g131951lqi001.jpg]

 

QUANEX CORPORATION

 

OTHER STOCK-BASED AWARD AGREEMENT

 

<<Full Name>>
Grantee

 

Date of Award:

 

<<                               >>

Number of Shares:

 

<<                               >>

 

AWARD OF STOCK

 

Quanex Corporation, a Delaware corporation (the “Company”), pursuant to the
Quanex Corporation 2006 Omnibus Incentive Plan (the “Plan”), hereby awards to
you, the above-named Grantee, effective as of the Date of Award set forth above,
that number of shares (the “Shares”) of the Company’s Common Stock, $0.50 par
value per share (the “Common Stock”), set forth above.

 

The Shares that are awarded hereby to you are not subject to any forfeiture
restrictions.

 

The Shares awarded hereby may not be sold or otherwise disposed of in any manner
that would constitute a violation of any applicable federal or state securities
laws. You also agree that (a) the Company may refuse to cause the transfer of
the Shares to be registered on the stock register of the Company if such
proposed transfer would in the opinion of counsel satisfactory to the Company
constitute a violation of any applicable federal or state securities law and
(b) the Company may give related instructions to the transfer agent, if any, to
stop registration of the transfer of the Shares.

 

The Company shall cause the Shares to be issued to you, and such Shares shall be
transferable by you (except to the extent that any proposed transfer would, in
the opinion of counsel satisfactory to the Company, constitute a violation of
applicable federal or state securities law).

 

The Shares are registered with the Securities and Exchange Commission under a
Registration Statement on Form S-8.

 

Capitalized terms that are not defined herein shall have the meaning ascribed to
such terms in the Plan.

 

In accepting the award of Shares set forth in this Agreement you accept and
agree to be bound by all the terms and conditions of the Plan and this
Agreement.

 

 

QUANEX CORPORATION

 

 

 

 

 

 

 

 

Raymond Jean – Chief Executive Officer

 

Non-Employee Director

 

--------------------------------------------------------------------------------